In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                               Nos. 02-20-00036-CR
                                    02-20-00037-CR
                                    02-20-00038-CR

                         DERRICK WALTON, Appellant

                                         V.

                             THE STATE OF TEXAS



                     On Appeal from the 362nd District Court
                              Denton County, Texas
            Trial Court No. F17-2958-431, F17-2959-431, F17-2960-431


                                     ORDER

      We have reviewed the record of the hearing on abatement, and we hereby

ORDER the clerk of this court to file the record of that hearing, filemarking the

supplemental clerk’s record and the supplemental reporter’s record with the date that

each was received.
        It is further ORDERED that the appellant’s brief in this appeal is ordered due

Wednesday, March 24, 2021. The State’s brief is due 30 days after appellant’s brief

is filed.

        We direct the clerk of this court to send a copy of the order to the attorneys of

record, the trial-court judge, the trial-court clerk, and the court reporter.

        Dated February 26, 2021.


                                                         Per Curiam




                                             2